Citation Nr: 1442264	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  12-30 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right wrist disorder, to include residuals of a cystectomy.


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2007 to May 2010.  The nature of any other service requires further development.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Veteran's Virtual VA electronic claims file reveals records that are duplicative of the evidence in the paper claims file.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals no records pertinent to this appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent surgery to remove a cyst from his right wrist in August 2007.  The Veteran asserts that at that time he was on full-time active duty at the National Capital Area Simulation Center at the Walter Reed Annex.  The record, however, is unclear as to the nature of any service performed at the time of the August 2007 surgery.  

Records submitted by the Veteran show that he began a 48-month appointment in the Air Force Reserve in July 2003, that he entered training at Maxwell Air Force Base, and that he spent the bulk of the next four years in the Uniformed Services University of the Health Sciences in Bethesda, Maryland.  While the appellant states that he was attempting to secure a corrected DD-214 that would reflect his service prior to November 2007, perhaps through the United States Air Force's Board of Corrections of Military Records, the DD-214 that has been submitted pertaining to the term between July 2003 and May 2010 contains numerous anomalies that warrant further development.  Moreover, some other documents that the appellant has submitted contain anomalies, such as slips of paper copied over crucial portions of the submitted documents.

For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a)  (emphasis added).  Here, the records provided by the appellant in support of his claim are not complete.  Again, many of these documents include papers laid over crucial areas of the document, or are missing signatures that would normally be included.  Thus, because the law provides that when a claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA must request verification of service from the service department.  38 C.F.R. § 3.203(c).  

Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).

In remanding the development outlined below the Board acknowledges that March 2011 AOJ determination that the appellant's personnel records are unavailable.  The undersigned, however, finds further development in order as the record does not show that further development would be futile.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Department of the Air Force, Maxwell Air Force Base, the Air Force Board of Correction of Military Records, the National Personnel Records Center, and the Uniformed Services University of the Health Sciences in an attempt to verify the nature of any service performed by the claimant in August 2007, and to secure any and all available service personnel and medical records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  If the foregoing development does not yield evidence detailing the nature of the appellant's service in August 2007, then the RO must contact the Defense Finance and Accounting Service (DFAS) to secure pertinent information from the appellant's pay record, that agency must review the various pay accounts to determine the account from which the Veteran was paid for each period of service. (i.e., DFAS must provide an accounting for all service periods in which the appellant paid from an account designated to pay for active duty, all periods for which he was paid from an account designated to pay for active duty for training, and all service periods in which the appellant paid from an account designated to pay for active duty.  The Board is particularly interested in verifying the nature of the appellant's service in August 2007.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  The AOJ must then readjudicate the claim of entitlement to service connection for a right wrist disorder.  If the AOJ does not grant the benefit sought, the AOJ must provide the Veteran a supplemental statement of the case and afford him an opportunity to respond before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

